        Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 1 of 17



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

LOGAN PATRICK CHENEY,

               Plaintiff,

vs.                                                                    No. CIV 18-0196 JB\CG

JOHN A. DEAN,
MICHAEL P. SANCHEZ, and
MARK CURNETT,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court following Plaintiff Logan Patrick Cheney’s

failure to file an amended complaint. Cheney is incarcerated, pro se, and proceeds in forma

pauperis. See Order at 1, filed August 23, 2018 (Doc. 9). The Court previously dismissed his

Prisoner Civil Rights Complaint Pursuant to 42 U.S.C. § 1983, filed February 28, 2018

(Doc. 1)(“Original Complaint”), for failure to state a cognizable claim, and the Court granted

Cheney leave to amend.       See Memorandum Opinion and Order at 1, filed April 21, 2020

(Doc. 26)(“Screening MOO”). Because Cheney has not filed an amended complaint, the Court

will dismiss this action with prejudice.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Cheney is a state inmate at the Northwest New Mexico Correctional Center in Grants, New

Mexico. See Original Complaint at 1. The Original Complaint raises claims against three

Farmington, New Mexico, officials: (i) the Honorable John Dean, New Mexico District Judge;

(ii) prosecutor Michael Sanchez; and (iii) defense attorney Mark Curnutt. See Original Complaint

at 1. Cheney alleges that those individuals were biased, prejudiced, and did “everything they
        Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 2 of 17



could to get the criminal conviction[,] regardless of constitutional rights.” Original Complaint at

1, 4. For example, they allegedly instructed investigators “to only look for things for a criminal

conviction.”   Original Complaint at 2.       Mr. Sanchez allegedly failed to “correct . . . false

information . . . against Plaintiff.” Original Complaint at 2. Cheney further alleges that Judge

Dean did not conduct a fair trial and did not adhere to state speedy trial requirements. See Original

Complaint at 2. The Original Complaint does not provide any details about the conviction, but

the state criminal docket confirms that Cheney pled guilty to aggravated battery causing great

bodily harm and aggravated battery with a deadly weapon in violation of N.M. Stat. Ann. § 30-03-

05. See New Mexico v. Cheney, Case No. D-1116-CR-2015-00385, Eleventh Judicial District

Court, County of San Juan, State of New Mexico. The San Juan County District Court docket

entries are subject to judicial notice. See United States v. Ahidley, 486 F.3d 1184, 1192 n.5 (10th

Cir. 2007)(courts have “discretion to take judicial notice of publicly-filed records . . . and certain

other courts concerning matters that bear directly upon the disposition of the case at hand”); Stack

v. McCotter, 79 F. App’x 383 (10th Cir. 2003)1(holding that a state district court’s docket sheet


       1
        Stack v. McCotter is an unpublished opinion, but the Court can rely on an unpublished
opinion to the extent its reasoned analysis is persuasive in the case before it. See 10th Cir. R.
32.1(A) (“Unpublished decisions are not precedential, but may be cited for their persuasive
value.”). The United States Court of Appeals for the Tenth Circuit has stated:

       In this circuit, unpublished orders are not binding precedent, . . . and we have
       generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its disposition,
       we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that
McNamara v. Brauchler, 570 F. App’x 741 (10th Cir. 2014); Williams v. Weber County, 562 F.
App’x 621 (10th Cir. 2014); Silverstein v. Federal Bureau of Prisons, 559 F. App’x 739 (10th Cir.


                                                - 2 -
       Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 3 of 17



was an official court record subject to judicial notice under rule 201 of the Federal Rules of

Evidence); Van Duzer v. Simms, No. CIV 18-0405 JB/LF, 2018 WL 2138652, at *1, n.1 (D.N.M.

May 9, 2018)(Browning, J.)(noting that courts may take judicial notice of New Mexico state

criminal dockets).   The Original Complaint further alleges that, after Cheney was arrested,

correctional officers placed him in segregation for over a year and a half. See Original Complaint,

at 2. Cheney alleges that the correctional officers did not issue a “write-up” or other disciplinary

citation before the placement. Original Complaint at 2. The Original Complaint says that the

correctional officers knew that Cheney suffered from mental illness and Lyme disease, and that

they “wanted him to go crazy.” Original Complaint at 2.

       Applying liberal construction, the Court determined the Original Complaint raises claims

against the named Defendants under the Due Process Clause of the Fourteenth Amendment to the

Constitution of the United States of America and 42 U.S.C. § 1983. See Screening MOO at 3.

The Court also concluded that Original Complaint raises a claim against unnamed correctional

officers for cruel and unusual punishment in violation of the Eighth Amendment to the

Constitution and under § 1983. See Screening MOO at 3. The Prayer for Relief seeks: (i) to

expunge Cheney’s criminal conviction; (ii) at least $500,000.00 from each Defendant for lost

wages and wrongful incarceration; and (iii) at least $2.5 million in damages based on his placement



2014); Dunn v. Harper County, 520 F. App’x. 723 (10th Cir. 2013); Pola v. Utah, 458 F. App’x
760 (10th Cir. 2012); Baldwin v. O’Connor, 466 F. App’x 717 (10th Cir. 2012); Thomas v. Dona
Ana County District Attorney, 361 F. App’x 965 (10th Cir. 2010); Ajaj v. United States, 293 F.
App’x 575 (10th Cir. 2008); Hill v. Pugh, 75 F. App’x 715 (10th Cir. 2003); Stack v. McCotter,
79 F. App’x 383 (10th Cir. 2003); and Smith v. Romer, 107 F.3d 21 (10th Cir. 1997)(table
opinion), all have persuasive value with respect to material issues and will assist the Court in its
disposition of this Memorandum Opinion.


                                               - 3 -
        Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 4 of 17



in segregation. See Original Complaint, at 5. In the section addressing the exhaustion of

administrative remedies, the Original Complaint indicates that Cheney did not seek relief from

prison officials before filing the federal action. See Original Complaint at 5. Cheney asserts that

the “violation of Constitutional [rights] super[s]edes all other laws and [the exhaustion of]

administrative remed[ies] is not need[ed] or ne[ce]ssary.” Original Complaint at 5. After filing

the Original Complaint, Cheney filed four handwritten letters, briefs, and addenda. See Brief at

1, filed March 26, 2018 (Doc. 5); Supplement at 1, filed April 10, 2018 (Doc. 6); Supplement at

1, filed April 11, 2018 (Doc. 7); Appendix at 1, filed May 16, 2018 (Doc. 8)(“supplemental

filings”). The supplemental filings are difficult to read, but the legible sections appear to reallege

Cheney’s claims and raise other misconduct by prison officials.          See, e.g., Appendix at 2.

Cheney also filed a motion requesting that the Court appoint counsel to assist with this case. See

Untitled Letter Requesting Counsel at 1, filed October 16, 2019 (Doc. 23)(“Motion to Appoint

Counsel”).

       The Court referred the matter to the Honorable Carmen Garza, United States Magistrate

Judge for the United States District Court for the District of New Mexico, for recommended

findings and disposition, and to enter non-dispositive orders. See Order Referring Case at 1, filed

March 2, 2018 (Doc. 2). Cheney obtained leave to proceed in forma pauperis, which enabled the

Court to conduct an initial, sua sponte review of the Original Complaint pursuant to 28 U.S.C.

§ 1915(e) and rule 12(b)(6) of the Federal Rules of Civil Procedure. See Order Granting Leave

to Proceed Pursuant to 28 U.S.C. § 1915(b), filed August 23, 2018 (Doc. 9). On April 21, 2020,

the Court issued its Screening MOO, which held that: (i) Cheney’s supplemental filings do not

comply with rule 8(a) of the Federal Rules of Civil Procedure, and (ii) the discernable allegations


                                                - 4 -
        Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 5 of 17



do not state a claim under rule 12(b)(6) of the Federal Rules of Civil Procedure. See Screening

MOO at 1. Consistent with Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991), and Cheney’s

status as a pro se prisoner, the Court sua sponte granted leave to file an amended complaint. See

Screening MOO at 19-20. The deadline to amend was May 21, 2020. See Screening MOO at 20.

Cheney did not comply or otherwise respond to the Screening MOO. The Court will therefore

summarize the reasons for dismissing the Original Complaint and dismiss this action with

prejudice for failure state a claim upon which relief can be granted.

         LAW REGARDING INITIAL REVIEW OF PRISONER COMPLAINTS

       Section 1915(e) of Title 28 of the United States Code requires the court to conduct a sua

sponte review of all civil complaints where the plaintiff is proceeding in forma pauperis. See 28

U.S.C. § 1915(e). The court must dismiss any in forma pauperis complaint that is frivolous,

malicious, or “fails to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2).

The court may also dismiss a complaint sua sponte under rule 12(b)(6) if “it is patently obvious

that the plaintiff could not prevail on the facts alleged, and allowing [plaintiff] an opportunity to

amend [the] complaint would be futile.” Hall v. Bellmon, 935 F.2d at 1110. In other words, the

same standard of review applies under rule 12(b)(6) and § 1915(e).

       Rule 12(b)(6) tests the “sufficiency of the allegations within the four corners of the

complaint after taking those allegations as true.” Mobley v. McCormick, 40 F.3d 337, 340 (10th

Cir. 1994)(citing Williams v. Meese, 926 F.2d 994, 997 (10th Cir. 1991)).             A complaint’s

sufficiency is a question of law and, when reviewing the complaint, a court must accept as true all

of a complaint’s well-pled factual allegations, view those allegations in the light most favorable to

the plaintiff, and draw all reasonable inferences in the plaintiff’s favor. See Tellabs, Inc. v. Makor


                                                - 5 -
        Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 6 of 17



Issues & Rights, Ltd., 551 U.S. 308, 322-23 (2007)(“[O]nly ‘[i]f a reasonable person could not

draw . . . an inference [of plausibility] from the alleged facts’ would the defendant prevail on a

motion to dismiss.” (quoting Makor Issues & Rights, Ltd. v. Tellabs, Inc, 437 F.3d 588, 602 (7th

Cir. 2006)(second alteration in Tellabs, Inc. v. Makor Issues & Rights, Ltd.))); Smith v. United

States, 561 F.3d 1090, 1098 (10th Cir. 2009)(“[F]or purposes of resolving a Rule 12(b)(6) motion,

we accept as true all well-pleaded factual allegations in a complaint and view these allegations in

the light most favorable to the plaintiff.” (citing Moore v. Guthrie, 438 F.3d 1036, 1039 (10th Cir.

2006))).

       A complaint need not set forth detailed factual allegations, but “[a] pleading that offers

‘labels and conclusions’ or a ‘formulaic recitation of the elements of a cause of action’” is

insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007)). “Threadbare recitals of the elements of a cause of action, supported

by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. at 678. “Factual

allegations must be enough to raise a right to relief above the speculative level, on the assumption

that all the allegations in the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v.

Twombly, 550 U.S. at 555 (citations and footnote omitted).

       To survive rule 12(b)(6) review, a plaintiff’s complaint must contain sufficient “facts that,

if assumed to be true, state a claim to relief that is plausible on its face.” Mink v. Knox, 613 F.3d

995, 1000 (10th Cir. 2010)(citing Ashcroft v. Iqbal, 556 U.S. at 678). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. at 556). “Thus, the mere metaphysical


                                               - 6 -
        Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 7 of 17



possibility that some plaintiff could prove some set of facts in support of the pleaded claims is

insufficient; the complainant must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support for these claims.” Ridge at Red Hawk, L.L.C.

v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007)(emphasis omitted). The United States Court

of Appeals for the Tenth Circuit has stated:

        “[P]lausibility” in this context must refer to the scope of the allegations in a
        complaint: if they are so general that they encompass a wide swath of conduct,
        much of it innocent, then the plaintiffs “have not nudged their claims across the line
        from conceivable to plausible.” The allegations must be enough that, if assumed
        to be true, the plaintiff plausibly (not just speculatively) has a claim for relief.

Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)(citation omitted)(quoting Bell Atl.

Corp. v. Twombly, 550 U.S. at 570).

        In conducting the initial review, a pro se prisoner’s pleadings “are to be construed liberally

and held to a less stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon,

935 F.2d at 1110. If the court can “reasonably read the pleadings to state a valid claim on which

the plaintiff could prevail, it should do so despite the plaintiff’s failure to cite proper legal

authority, . . . confusion of various legal theories, . . . poor syntax and sentence construction, or

. . . unfamiliarity with pleading requirements.” Hall v. Bellmon, 935 F.2d at 1110. At the same

time, however, pro se parties must file a legible pleading that complies with rule 8. That rule

requires: “(1) a short and plain statement of the grounds for the court’s jurisdiction . . . ; (2) a short

and plain statement of the claim showing that the pleader is entitled to relief; and (3) a demand for

the relief sought[.]” Fed. R. Civ. P. 8(a). “It is not the role of . . . the court . . . to sort through a

lengthy . . . complaint and voluminous exhibits . . . to construct plaintiff’s causes of action.”

McNamara v. Brauchler, 570 F. App’x 741, 743 (10th Cir. 2014(unpublished)(citations omitted).


                                                  - 7 -
        Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 8 of 17



See also Pola v. Utah, 458 F. App’x 760, 761 (10th Cir. 2012)(unpublished)(affirming dismissal

of complaint that “included everything but the kitchen sink”). Allowing such pleadings to survive

screening “would force the Defendants to carefully comb through” various documents “to

ascertain which . . . pertinent allegations to which a response is warranted.” McNamara v.

Brauchler, 570 F. App’x at 743.

                              LAW REGARDING 42 U.S.C. § 1983

       Section 1983 of Title 42 of the United States Code provides:

               Every person who, under color of any statute, ordinance, regulation,
       custom, or usage, of any State . . . , subjects, or causes to be subjected, any citizen
       of the United States or other person within the jurisdiction thereof to the deprivation
       of any rights, privileges, or immunities secured by the Constitution and laws, shall
       be liable to the party injured in an action at law, suit in equity, or other proper
       proceeding for redress[.]

42 U.S.C. § 1983. Section 1983 creates only the right of action; it does not create any substantive

rights; substantive rights must come from the Constitution or from a federal statute. See Nelson

v. Geringer, 295 F.3d 1082, 1097 (10th Cir. 2002)(“[S]ection 1983 did not create any substantive

rights, but merely enforces existing constitutional and federal statutory rights.”)(internal quotation

marks, alteration, and citation omitted). Section 1983 authorizes an injured person to assert a

claim for relief against a person who, acting under color of state law, violated the claimant’s

federally protected rights. To state a valid claim under § 1983, a plaintiff must allege: (i) a

deprivation of a federal right; and (ii) that the person who deprived the plaintiff of that right acted

under color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988). The Court has noted:

       [A] plaintiff must establish (1) a violation of rights protected by the federal
       Constitution or created by federal statute or regulation, (2) proximately caused (3)
       by the conduct of a “person” (4) who acted under color of any statute, ordinance,
       regulation, custom[,] or usage, of any State or Territory or the District of Columbia.


                                                - 8 -
       Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 9 of 17




Schaefer v. Las Cruces Pub. Sch. Dist., 716 F. Supp. 2d 1052, 1063 (D.N.M.

2010)(Browning, J.)(quoting Summum v. City of Ogden, 297 F.3d 995, 1000 (10th Cir. 2002)).

       The Supreme Court of the United States clarified that, in alleging a § 1983 action against

a government agent in his or her individual capacity, “a plaintiff must plead that each Government-

official defendant, through the official’s own individual actions, has violated the Constitution.”

Ashcroft v. Iqbal, 556 U.S. at 676. Consequently, there is no respondeat superior liability under

§ 1983. See Ashcroft v. Iqbal, 556 U.S. at 675; Bd. of Cty. Comm’rs v. Brown, 520 U.S. 397,

403 (1997). Entities cannot be held liable solely on the existence of an employer-employee

relationship with an alleged tortfeasor. See Monell v. Dep’t of Soc. Servs. of City of N.Y., 436

U.S. 658, 689 (1978). Supervisors can be held liable only for their own unconstitutional or illegal

policies, and not for their employees’ tortious acts. See Barney v. Pulsipher, 143 F.3d 1299, 1307-

08 (10th Cir. 1998).

       The Tenth Circuit recognizes that non-supervisory defendants may be liable if they knew

or reasonably should have known that their conduct would lead to the deprivation of a plaintiff’s

constitutional rights by others, and an unforeseeable intervening act has not terminated their

liability. See Martinez v. Carson, 697 F.3d 1252, 1255 (10th Cir. 2012)(quoting 42 U.S.C.

§ 1983; Trask v. Franco, 446 F.3d 1036, 1046 (10th Cir. 2006)(internal quotation marks omitted)).

The Tenth Circuit also recognizes that Ashcroft v. Iqbal limited, but did not eliminate, supervisory

liability for government officials based on an employee’s or subordinate’s constitutional

violations. See Garcia v. Casuas, No. CIV 11-0011 JB/RHS 2011, WL 7444745, at *25-26

(D.N.M. Dec. 8, 2011)(Browning, J.)(citing Dodds v. Richardson, 614 F.3d 1185, 1199 (10th Cir.



                                               - 9 -
       Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 10 of 17



2010)). The language that may have altered the landscape for supervisory liability in Ashcroft v.

Iqbal is: “Because vicarious liability is inapplicable to Bivens and § 1983 suits, a plaintiff must

plead that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. at 676. The Tenth Circuit in Dodds v.

Richardson stated:

       Whatever else can be said about Iqbal, and certainly much can be said, we conclude
       the following basis of § 1983 liability survived it and ultimately resolves this case:
       § 1983 allows a plaintiff to impose liability upon a defendant-supervisor who
       creates, promulgates, implements, or in some other way possesses responsibility
       for the continued operation of a policy the enforcement (by the defendant-
       supervisor or her subordinates) of which “subjects, or causes to be subjected” that
       plaintiff “to the deprivation of any rights . . . secured by the Constitution[]”

614 F.3d at 1199 (quoting 42 U.S.C. § 1983). The Tenth Circuit has noted, however, that “Iqbal

may very well have abrogated § 1983 supervisory liability as we previously understood it in this

circuit in ways we do not need to address to resolve this case.” Dodds v. Richardson, 614 F.3d

at 1200. It concluded that Ashcroft v. Iqbal did not alter “the Supreme Court’s previously

enunciated § 1983 causation and personal involvement analysis.” Dodds v. Richardson, 614 F.3d

at 1200. More specifically, the Tenth Circuit recognized that there must be “an ‘affirmative’ link

. . . between the unconstitutional acts by their subordinates and their ‘adoption of any plan or policy

. . . -- express or otherwise -- showing their authorization or approval of such misconduct.” Dodds

v. Richardson, 614 F.3d at 1200-01.

       The specific example that the Tenth Circuit used to illustrate this principle is Rizzo v.

Goode, 423 U.S. 362 (1976), where the plaintiff sought to hold a mayor, a police commissioner,

and other city officials liable under § 1983 for constitutional violations that unnamed individual

police officers committed. See Dodds v. Richardson, 614 F.3d at 1200 (quoting Rizzo v. Goode,


                                                - 10 -
       Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 11 of 17



423 U.S. at 371). The Tenth Circuit noted that the Supreme Court in that case found a sufficient

link between the police misconduct and the city officials’ conduct, because there was a deliberate

plan by some of the named defendants to “crush the nascent labor organizations.” Dodds v.

Richardson, 614 F.3d at 1200 (quoting Rizzo v. Goode, 423 U.S. at 371).

                  LAW REGARDING COURT OFFICERS’ IMMUNITY

       Absolute immunity bars civil rights and state law claims against judicial officers acting in

their official judicial capacity. See Stump v. Sparkman, 435 U.S. 349, 355-56 (1978); Christensen

v. Ward, 916 F.2d 1462, 1473-76 (10th Cir. 1990). It is well settled that the doctrine of judicial

immunity applies to 42 U.S.C. § 1983 actions. See Van Sickle v. Holloway, 791 F.2d 1431, 1434-

35 (10th Cir. 1986). Absolute immunity bars all suits for money damages for acts made in the

exercise of judicial discretion. See Guttman v. Khalsa, 446 F.3d 1027, 1033 (10th Cir. 2006).

The Supreme Court has recognized absolute immunity for officials whose special functions or

constitutional status require complete protection from suit. See Harlow v. Fitzgerald, 457 U.S.

800, 807 (1982). The purpose of absolute judicial immunity is:

       to benefit the public, “whose interest is that the judges should be at liberty to
       exercise their functions with independence and without fear of consequences.”
       Pierson v. Ray, 386 U.S. 547, 554 (1967). The Supreme Court has recognized that
       “the loser in one forum will frequently seek another, charging the participants in
       the first with unconstitutional animus.” Therefore, absolute immunity is necessary
       so that judges can perform their functions without harassment or intimidation.

Van Sickle v. Holloway, 791 F.2d at 1434-35.

       Prosecutors are entitled to immunity in the performance of their prosecutorial functions.

See Imbler v. Pachtman, 424 U.S. 409, 430 (1976). The common law has long recognized that

prosecutors must be immune from the chilling effects of civil liability. See Burns v. Reed, 500



                                              - 11 -
       Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 12 of 17



U.S. 478, 485 (1991). Prosecutors, accordingly, are absolutely immune from damages for their

advocacy and activities “intimately associated with the judicial phase of the criminal process.”

Imbler v. Pachtman, 424 U.S. at 430. These actions include initiating a prosecution, presenting

the state’s case, evaluating evidence, determining whether probable cause exists, and conducting

plea negotiations. See Pfeiffer v. Hartford Fire Ins. Co., 929 F.2d 1484, 1490 (10th Cir. 1991);

Nielander v. Bd. of Cty. Comm’rs., 582 F.3d 1155, 1164 (10th Cir. 2009).

       Although public defenders and defense attorneys do not enjoy the same immunity as judges

and prosecutors, they likewise cannot be sued under § 1983, but for different reasons. A plaintiff

can only succeed in a § 1983 action where the defendant acted under color of state law. See West

v. Atkins, 487 U.S. at 48. The Supreme Court has specifically held that a public defender does

not act under color of state law when acting as counsel to a defendant in a criminal proceeding.

See Polk Cty. v. Dodson, 454 U.S. 312, 315 (1981). The rule also extends to “counsel [that] is

privately retained.”   Vermont v. Brillon, 556 U.S. 81, 91 (2009).          As the Supreme Court

explained: “[o]nce a lawyer has undertaken the representation of an accused, the duties and

obligations are the same whether the lawyer is privately retained, appointed, or serving in a legal

aid or defender program.” Vermont v. Brillon, 556 U.S. at 91 (quoting Polk Cty. v. Dodson, 454

U.S. at 318). See also Dunn v. Harper Cty., 520 F. App’x 723, 725-26 (10th Cir. 2013)(“[I]t is

well established that neither private attorneys nor public defenders act under color of state law for

purposes of § 1983 when performing traditional functions as counsel to a criminal defendant.”).

Thus, a plaintiff cannot recover damages from his state-appointed defense lawyer, even if the

representation was inadequate, because “the conduct” is not “chargeable to the state.” Barnard v.

Young, 720 F.2d 1188, 1189 (10th Cir. 1983).


                                               - 12 -
       Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 13 of 17



                     LAW REGARDING HECK v. HUMPHREY’S BAR

       The Heck v. Humphrey, 512 U.S. 477 (1994), doctrine “avoids allowing collateral attacks

on criminal judgments through civil litigation.” McDonough v. Smith, 139 S. Ct. 2149, 2157

(2019). In Heck v. Humphrey, the Supreme Court addressed when a prisoner may bring a § 1983

claim relating to his conviction or sentence. See 512 U.S. at 487. The Supreme Court held that,

when a state prisoner seeks damages in a § 1983 suit, the district court must consider whether a

judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or of his

sentence. See Heck v. Humphrey, 512 U.S. at 487. If the judgment would invalidate a sentence

or conviction, the complaint must be dismissed with prejudice. See Heck v. Humphrey, 512 U.S.

at 487. Similarly, although in some circumstances a prospective injunction may be available

under § 1983, the Heck v. Humphrey doctrine also bars declaratory and injunctive relief to the

extent that a request for declaratory or injunctive relief would necessarily invalidate the prisoner’s

conviction or sentence. See Wilkinson v. Dotson, 544 U.S. 74, 80-81 (2005); Edwards v. Balisok,

520 U.S. 641 (1997).

                                            ANALYSIS

       Cheney originally asserted claims against the judge, district attorney, and defense attorney

involved in his state criminal case. See Original Complaint at 1-2. He also raised claims based

on his placement in segregation. See Original Complaint at 2-4. After filing the Complaint,

Cheney filed the numerous supplemental filings. See Brief at 1, filed March 26, 2018 (Doc. 5);

Supplement at 1, filed April 10, 2018 (Doc. 6); Supplement at 1, filed April 11, 2018 (Doc. 7);

Appendix at 1, filed May 16, 2018 (Doc. 8). As an initial matter, the Screening MOO held that

the supplemental filings did not comply with rule 8(a), and that screening will be limited to the


                                               - 13 -
       Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 14 of 17



Original Complaint.

       The Screening MOO went on to conclude that the Original Complaint failed to state a

cognizable constitutional claim for four reasons. First, the Original Complaint failed to name a

defendant subject to suit. Cheney only named Mr. Curnutt, Mr. Sanchez, and Judge Dean. As

previously explained, Mr. Curnutt did not act under color of state law, and therefore cannot be

liable under 42 U.S.C. § 1983. See Polk Cty. v. Dodson, 454 U.S. at 316-18; Dunn v. Harper

Cty., 520 F. App’x at 725-26 (“[I]t is well established that neither private attorneys nor public

defenders act under color of state law for purposes of § 1983 when performing traditional functions

as counsel to a criminal defendant.”). Mr. Sanchez is absolutely immune from suit for actions

“taken in connection with the judicial process,” including initiating a prosecution and negotiating

a plea bargain. Imbler v. Pachtman, 424 U.S. at 431. See Thomas v. Dona Ana Cty. Dist.

Attorney, 361 F. App’x 965, 968 (10th Cir. 2010)(unpublished). Judge Dean is similarly immune

from a civil rights suit based on actions taken in his judicial capacity. See Mireles v. Waco, 502

U.S. 9, 11 (1991).

       Further, even if Cheney could successfully sue the named Defendants, Heck v. Humphry

bars the Original Complaint’s requested relief. Heck v. Humphrey provides that federal courts

must dismiss any § 1983 damages claim that, if resolved in the plaintiff’s favor, would necessarily

imply the invalidity of his or her conviction or sentence. Heck v. Humphrey, 512 U.S. at 487.

The Original Complaint’s request for compensation for Cheney’s prosecution and conviction,

which he believes should be vacated, necessarily attacks the criminal proceedings. See e.g.,

Baldwin v. O’Connor, 466 F. App’x 717, 717 (10th Cir. 2012)(unpublished)(holding that Heck v.

Humphrey barred § 1983 monetary claims “alleging violations of . . . constitutional rights by . . .


                                              - 14 -
       Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 15 of 17



the deputy district attorney who prosecuted [plaintiff]”); Williams v. Weber Cty., 562 F. App’x

621, 624 (10th Cir. 2014)(unpublished)(applying Heck v. Humphrey to bar damages for ineffective

assistance of counsel). For these reasons, the Court concluded the Original Complaint failed to

state a claim upon which relief can be granted against the named Defendants. See Screening

MOO at 13. The Court dismissed all claims against Judge Dean, Mr. Sanchez, and Mr. Curnutt

with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). See Screening MOO at 20.

       The Screening MOO also concluded that Cheney’s allegations regarding his placement in

segregation did not state an Eighth Amendment claim. The Original Complaint does not identify

any wrongdoers responsible for the housing placement, or “person[s] acting under color of state

law.” McLaughlin v. Bd. of Trs., 215 F.3d at 1172. The Original Complaint also does not

demonstrate that Cheney was deprived of minimal necessities in segregation, such as “adequate

food, clothing, shelter, sanitation, medical care, and reasonable safety from serious bodily harm.”

Tafoya v. Salazar, 516 F.3d 912, 916 (10th Cir. 2008).

       As a final basis for dismissal, the Screening MOO noted that Cheney did not exhaust his

administrative remedies before filing a federal action, as 42 U.S.C. § 1997e(a) requires. See Jones

v. Bock, 549 U.S. 199, 211 (2007)(“[E]xhaustion is mandatory under the [Prison Litigation

Reform Act, 28 U.S.C. § 1915 (“PLRA”)] and . . . unexhausted claims cannot be brought in court”).

The failure to exhaust is clear from the face of the Original Complaint. See Freeman v. Watkins,

479 F.3d 1257, 1260 (10th Cir. 2007)(providing that, where “it is clear on the face of [the

plaintiff’s] complaint that he ha[s] not exhausted his administrative remedies,” “the district court

properly may raise the exhaustion question sua sponte . . . and seek additional information from

[the plaintiff]”). The Original Complaint indicates that Cheney did not exhaust any administrative


                                              - 15 -
       Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 16 of 17



remedies. See Original Complaint, at 5. Specifically, the Original Complaint stated that the

“violation of [the] constitution[] super[s]edes all other laws, and [exhaustion] of administrative

remedy is not need[ed] or necessary.” See Original Complaint at 5. The Screening MOO

rejected that argument, noting that nearly all prisoners raise constitutional violations, and yet

PLRA specifically requires prisoners to exhaust administrative remedies.        See 42 U.S.C. §

1997e(a); Jones v. Bock, 549 U.S. at 211. The Original Complaint was therefore subject to

dismissal based on the failure to exhaust administrative remedies.

       For these reasons, the Screening MOO dismissed the Original Complaint without prejudice

pursuant to rule 12(b)(6) and 28 U.S.C. § 1915(e). See Screening MOO at 20. The Screening

MOO concluded that it would be futile to amend any claims against the judge, prosecutor, and

defense attorney based on Cheney’s state criminal prosecution, as those claims are barred as a

matter of law. See Screening MOO at 20. The Screening MOO granted Cheney leave, however,

to file a single, legible amended complaint asserting claims pertaining to Cheney’s segregation, or

other claims in the supplemental filings that the Court did not consider, by May 21, 2020. See

Screening MOO at 20. The Screening MOO warned that if Cheney decline to timely file an

amended complaint, “the Court w[ould] dismiss this action with prejudice and without further

notice.” Screening MOO at 20.

       The deadline to amend was May 21, 2020. See Screening MOO at 20. Cheney did not

file an amended complaint or otherwise respond to the Screening MOO. The Court will therefore

dismiss this prisoner civil rights action with prejudice pursuant to rule 12(b)(6) and 28 U.S.C.

§ 1915(e) for failure to state a claim upon which relief may be granted.

       IT IS ORDERED that: (i) Plaintiff Logan Patrick Cheney’s Prisoner Civil Rights


                                              - 16 -
         Case 1:18-cv-00196-JB-CG Document 27 Filed 05/27/20 Page 17 of 17



Complaint Pursuant to 42 U.S.C. § 1983, filed February 28, 2018 (Doc. 1), is dismissed with

prejudice pursuant to rule 12(b)(6) and 28 U.S.C. § 1915(e); and (ii) the Court will enter a separate

Final Judgment closing the civil case.




                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE



Party:

Logan Patrick Cheney
Grants, New Mexico

         Plaintiff pro se




                                               - 17 -
